        Case 9:20-cv-00155-DLC Document 21 Filed 05/27/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 JAMES W. CARROLL and                              CV 20–155–M–DLC
 DOROTHY M. CARROLL,

                      Plaintiffs,
                                                            ORDER
        vs.

 SILAC INSURANCE COMPANY
 formerly d/b/a Equitable Life &
 Casualty Insurance Company, and
 JOHN DOES 1-20.

                      Defendants.

      Before the Court is Plaintiffs’ Motion for Substitution of Parties and Request

for Waiver of Hearing. (Doc. 20.) Based on incapacity and pursuant to Federal

Rule of Civil Procedure 25, Plaintiffs move to substitute David and Della Clark, in

their capacities as Plaintiffs’ co-guardians and co-conservators, for named parties

in place of James W. Carroll and Dorothy M. Carroll. (Id. at 1–2.) Plaintiffs

indicate that they have not yet heard from Defendant SILAC Insurance Company

(“SILAC”) as to whether it objects to the motion. (Id. at 5.)

      Notwithstanding SILAC’s silence on the issue thus far, the Court’s initial

review of the motion and its attachments leads it to believe that the relief Plaintiffs

seek pursuant to Rule 25 is probably appropriate. However, and perhaps out of an

over-abundance of caution, the Court will deny the motion, subject to renewal.

                                           1
        Case 9:20-cv-00155-DLC Document 21 Filed 05/27/21 Page 2 of 2



Specifically, the Court is concerned that the motion fails to indicate whether David

and Della Clark—currently nonparties to this case—have been served as provided

in Rule 25(a)(3). Further, the Court is generally hesitant to rule on a motion

without knowing whether the nonmovant opposes it.

      Accordingly, IT IS ORDERED that the motion (Doc. 20) is DENIED,

subject to renewal if:

      (1)    Plaintiffs indicate in their renewed motion that nonparties have been

served pursuant to Rule 25(a)(3); and

      (2)    Plaintiffs indicate in their renewed motion whether SILAC opposes it.

See D. Mont. L.R. 7.1(c)(1).

      DATED this 27th day of May, 2021.




                                          2
